Citation Nr: 1637154	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
	

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970, including service in the Republic of Vietnam from February 1969 to February 1970.  His awards and decorations include the Combat Infantry Badge and an Army Commendation Medal with "V" Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as a result of his active service.

2.  The Veteran has tinnitus as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, (West 2014); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases noted during service, including bilateral hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, (West 2014); 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015)(including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).  A "noting" does not require a contemporaneous writing.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  Chronicity, if questioned, can be established by a showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In this case, the Veteran has a diagnosis of bilateral sensorineural hearing loss and intermittent tinnitus.  See March 2011 VA examination.  His recorded hearing loss is sufficiently severe to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the current disability requirement is met.

The Veteran's service treatment records are not available for review.  However, based on the Veteran's awards and decorations, the Board finds that the Veteran engaged in combat with the enemy.  His reports of tinnitus and hearing loss experienced following acoustic trauma is sufficient proof that he sustained this injury during service as it is consistent with the circumstances, conditions, or hardships of infantry duty.  See 38 U.S.C.A. § 1154 (b).

The remaining question is whether this in-service acoustic trauma is related to his current diagnoses.  The record does not contain a positive medical nexus opinion.  The March 2011 examiner relied on the Veteran's post-service noise exposure through his work with a construction company and the lack of medical treatment for either condition in the forty years since his separation from service in finding that these conditions were less likely as not caused by or the result of his military acoustic trauma.

Nevertheless, service connection can still be established based on continuity of symptoms.  Continuity of symptoms can be established even where not corroborated by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran has reported that he has had symptoms of these conditions since his separation from service, but did not seek treatment because of a misunderstanding of the services available to him through VA.  The Veteran is competent to report on the onset and continuity of observable symptomatology, such as hearing difficulty and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, the Board finds the Veteran's statements regarding his history of hearing loss and tinnitus since separation from service to be credible.  Thus, the Board finds that the lay evidence of record is sufficient to establish continuous symptoms of hearing loss and tinnitus since the Veteran's separation from service.  Accordingly, service connection for both conditions is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


